Case 4:21-mj-00410-BP Document 1 Filed 06/08/21 Pagm Alta Bee oe texas

 

FILED
JUN - 8 2021
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS, - 5,
FORT WORTH DIVISION By. U.S. DISTRICT COURT
UNITED STATES OF AMERICA Deputy
v. No. 421-mi-44 10- BY
GUSTAVO LOPEZ (01)
MARCOS AGUILAR (02)
CRIMINAL COMPLAINT
Alleged Offense:

I, Special Agent Derek Peters, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

On or about June 5, 2021, in the Fort Worth Division of the Northern District of Texas,
defendants Gustavo Lopez and Marcos Aguilar, each defendant knowing that he had
been convicted of a crime punishable by imprisonment for a term exceeding one year,
aiding and abetting each other, did knowingly and unlawfully possess firearms, to wit: a
Rock Island Armory, model M1911A1-FS, .45ACP pistol, with serial number
RIA2286988; a Walther, model CCP, 9mm pistol, with serial number WK112443; a SIG
Sauer, model P365, 9mm pistol, with serial number 66B358393; a SIG Sauer, model
P365, 9mm pistol, with serial number 66B440369; and a Palmetto State Armory, model
PA-15, Multi, (5.56mm) rifle, with serial number SCD570489.

In violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and 2.

Probable Cause:

I, Special Agent Derek Peters, Affiant, state that I am employed as a Special
Agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF), United
States Department of Justice. I have been so employed since February 2020, and I am
currently assigned to the Fort Worth, Texas Field Office. I am a graduate of the Criminal
Investigator Training Program at the Federal Law Enforcement Training Center
(FLETC), located in Glynco, Georgia, and Special Agent Basic Training at the ATF
National Academy. Prior to being employed by the ATF, I was employed as a Border
Patrol Agent in Falfurrias, Texas. While employed with the United States Border Patrol,
I graduated from the National Border Patrol Academy, worked as a field agent, and
served as border community liaison for the Rio Grande Valley Sector. The statements set
forth in this affidavit are the product of my personal observations, training, and

Criminal Complaint - Page 1
Case 4:21-mj-00410-BP Document1 Filed 06/08/21 Page2of3 PagelD 2

experience, as well as information obtained from other law enforcement officers and
witnesses. The facts presented are true and correct to the best of my knowledge and
belief but are not inclusive of all the evidence or information involved with this case.

1. On June 5, 2021, Fort Worth Police Department (FWPD) officers working the
Lone Star Gun Show, at 3401 West Lancaster Avenue, Fort Worth, Texas, observed two
individuals, Gustavo Lopez and Marcos Aguilar, purchasing firearms at the gun show.
According to officers, Lopez, and Aguilar were both handling the firearms at the show.
Officers saw Lopez provide Aguilar with cash from Lopez’s pocket to pay for the
firearm purchases.

2. When Lopez and Aguilar left the show, FWPD officers confronted them.
According to the officers, Aguilar was carrying a rifle and a bag containing four
handguns purchased at the show. During the conversations, it was determined that both
Lopez and Aguilar had previously been convicted of felony offenses, and both were
subsequently taken into custody. The firearms recovered were:

a. a Rock Island Armory, model M1911A1-FS, .45ACP pistol, with serial
number RIA2286988;

b. a Walther, model CCP, 9mm pistol, with serial number WK112443;

c. a Sig Saur, model P365, 9mm pistol, with serial number 66B358393;

d. a Sig Saur, model P365, 9mm pistol, with serial number 66B440369;
and

e. a Palmetto State Armory, model PA-15 Multi, 5.56mm rifle, with serial
number SCD570489.

3. ATF Special Agent (SA) Derek Peters, and SA Mark Feltz responded to the scene
and interviewed Lopez and Aguilar.

4, After being advised of his Miranda rights, Gustavo Lopez agreed to waive his
rights and speak with the agents. Lopez stated that he and Aguilar went to the gun show
to purchase firearms as gifts for three of Lopez’s workers. Lopez admitted to providing
$3,000 to purchase the firearms. Lopez also advised that Aguilar withdrew cash from a
bank to purchase firearms. Lopez stated he went to the gun show to purchase from
private sellers, rather than a federal firearms licensee, because Lopez knew he was
prohibited from purchasing firearms.

5. Your Affiant reviewed Lopez’s criminal history which revealed the following
felony convictions:
a. 2005, Starr County Texas, Possession of a Controlled Substance PG 1<
1G Drug Free Zone;

Criminal Complaint - Page 2

 
Case 4:21-mj-00410-BP Document1 Filed 06/08/21 Page3of3 PagelD 3

b. 2009, Starr County Texas, Credit Card or Debit Card Abuse; and
c. 2011, Harris County Texas, Manufacture/Deliver a controlled Substance
200G < 400G.

6. Your Affiant reviewed Aguilar’s criminal history which revealed a 2018 federal
felony conviction out of the Southern District of Texas for bringing in/harboring aliens in
violation of 8 U.S.C. § 1324.

7. As shown, before possessing the above-described firearms, Lopez and Aguilar
each had been convicted in a court of at least one crime punishable by imprisonment for a
term more than one year and each knew that he had convicted of such a crime. Based on

the descriptions of the firearms, SA Feltz, a firearms nexus expert, determined the five

firearms seized from the defendants had traveled in or affected interstate commerce prior

to being recovered in this investigation.

Based upon the above facts and circumstances, I respectfully submit that there is
probable cause to believe that Gustavo Lopez and Marcos Aguilar, previously
convicted felons, did knowingly and unlawfully possess the previously identified
firearms in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and 2.

Z +f L
Special ABént Derek Peters
Bureau of Alcohol, Tobacco, Firearms, and Explosives

 

SWORN AND SUBSCRIBED before me, June 8 , 2021 at | | ) Lemyp.m. in

Fort Worth, Texas.
Tal 2. Cay, be

HAL R. RAY, JR.
UNITED STATES MAGISTRATE JUDGE

Criminal Complaint - Page 3
